Citation Nr: 0934834	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to service connection for numbness and pain 
of the upper extremities.  

5.  Entitlement to service connection for a disability 
manifested by numbness and pain of the lower extremities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1980.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, and an 
April 2005 rating decision of the Cleveland, Ohio RO.  

In a January 2008 decision the Board reopened the claim for 
entitlement to service connection for degenerative joint 
disease of the left knee and remanded the case for further 
action by the originating agency.

The issues of entitlement to service connection for a 
cervical spine disability and a disability manifested by 
numbness and pain of the upper extremities, to include carpal 
tunnel syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee is not 
etiologically related to a disease or injury in service or to 
a service-connected disability.   

2.  Degenerative joint disease of the right knee is not 
etiologically related to a disease or injury in service or to 
a service-connected disability.

3.  Bilateral lumbar radiculopathy manifested by numbness, 
pain, and diminished reflexes of the lower extremities is 
related to service-connected chronic lumbar strain with 
traumatic arthritis.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not 
incurred in service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 
1131(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2008).  

2.  Degenerative joint disease of the right knee was not 
incurred in service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.310.  

3.  Lumbar radiculopathy manifested by numbness, pain, and 
diminished reflexes of the lower extremities is proximately 
due to a service connected disability.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the Veteran's claims for entitlement to service 
connection for numbness and pain of the lower extremities, 
further assistance is unnecessary to aid the Veteran in 
substantiating this claim.  

In letters issued in May 2003 and October 2004, subsequent to 
the initial adjudication of the claims, the RO notified the 
Veteran of the evidence needed to substantiate claims for 
service connection on a secondary basis.  The RO did not 
provide VCAA notice regarding service connection on a direct 
basis; however, the Veteran has not contended, nor is there 
evidence suggesting, that the claimed disabilities were 
directly incurred in service.  The letters also satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the June 2009 suppelemental statement of the case (SSOC).  
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Although the 
Veteran reported being in receipt of benefits from the Social 
Security Agency (SSA), a January 2008 response from the SSA 
indicates no records of medical examinations or compensation 
are available for procurement.  

Additionally, the Veteran was provided proper VA examinations 
in May 2004 and March 2005 in response to his claims for 
service connection for disabilities of the knees and upper 
extremities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that under the new regulation, 
VA will not concede aggravation unless there is evidence 
created prior to the claimed aggravation that shows a 
baseline of disability.  71 Fed. Reg. 52,744-52,747.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Ciruit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) 
"the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled 
expectations." Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The revised version of 38 C.F.R. § 3.310, is potentially more 
restrictive than the old version and could have retroactive 
effects.  Hence, the new version of the regulation will be 
considered in this decision.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that service connection is warranted for 
degenerative joint disease of the knees and numbness and pain 
of the bilateral upper and lower extremities as these 
disabilities were caused by his service-connected chronic low 
back strain.  

Service treatment records establish that the Veteran injured 
his lumbar spine in February 1978 after falling down a 
ladder.  At that time, he complained of severe lumbar pain 
and some numbness in the legs, although no neurological 
symptoms were present upon examination.  Several days later, 
in March 1978, the Veteran also complained of neck stiffness 
and continuing low back pain.  

During follow-up appointments in June 1978, the Veteran 
continued to complain of low back pain and was diagnosed with 
a resolving back strain.  No neurological symptoms or 
deficits were observed.  

The Veteran was referred to the Medical Board for examination 
in September 1978.  He had limited spinal motion with no 
evidence of neurological deficits in the lower extremities.  
The diagnosis was a congenital abnormality of the L5 
vertebrae with chronic low back pain possibly aggravated by 
active duty.  

The Veteran's spine was again examined in October and 
November 1978.  On both occasions he complained of radiating 
pain to the right knee, instability of the legs and knees, 
and tightness of the hamstrings.  Pain on palpation was 
observed over the right sciatic notch with complaints of 
bilateral numbness.  

In April 1979 the Veteran was involved in a motor vehicle 
accident and was treated for left shoulder and neck pain.  X-
rays of the cervical spine and shoulder were negative.  
Examination was normal with no significant trauma.  

In October 1979, one year after his Medical Board 
examination, the Veteran reported experiencing no real change 
in his back pain.  Although he denied having radicular 
symptoms, he did complain of thigh and knee pain.  

The April 1980 separation examination indicated that the 
Veteran's spine was abnormal with a lipoma of the midback.  
The upper and lower extremities were normal and an 
enlargement of the right upper thyroid was noted.  Similar 
findings were recorded at a September 1980 physical 
examination.  

The post-service medical evidence includes letters from two 
of the Veteran's private physicians describing examinations 
conducted in June 1981 and October 1981.  At the June 1981 
examination, the Veteran reported a history of low back pain 
since his in-service back injury.  He denied radiating pain 
to the legs, but complained of weakness in the upper thighs 
associated with back pain.  

The Veteran similarly denied pain in his legs upon 
examination four months later during the October 1981 private 
examination.  He complained of pain from his back radiating 
up to his neck and shoulders.  He was referred for physical 
therapy, and in January 1982 reported periodic numbness and 
tingling in the left lower extremity with muscle spasms.  

Upon VA examination in February 1982, the Veteran complained 
of low back pain with associated numbness and pain in the 
legs and neck stiffness.  Straight leg raising was to 90 
degrees bilaterally with only slight tightness of the 
hamstrings and no sciatic pain distribution.  Reflexes in the 
lower extremities were symmetrical.  X-rays showed normal 
alignment and well-maintained disc spaces.  The diagnosis was 
chronic lumbar strain with probably contribution from 
congenital abnormalities.  

Another VA examination was provided to the Veteran in June 
1984.  He reported chronic low back pain with periods of 
stiffness and decreased mobility in the back and legs.  He 
denied symptoms of sciatica or radiculopathy.  Muscle 
strength in the lower extremities was normal, but reflexes 
were depressed bilaterally and symmetrically in the knees and 
ankles even with augmentation.  No sensory deficit was noted.  
X-rays showed no degenerative disc disease and the diagnosis 
was a chronic lumbosacral strain.  

Outpatient treatment records from the Providence VA Medical 
Center (VAMC) indicate that the Veteran was seen for 
complaints of neck and back pain in August 1984.  He denied 
recent trauma and was diagnosed with a back and neck strain.  
The Veteran reported similar neck pain in November 1984 along 
with pain radiating down his left leg from his back.  

Additional records of private treatment show that the Veteran 
reported pain in his left upper back in May 1985 and was 
diagnosed with chronic neck and back pain in June 1986.  

During a June 1987 VA orthopedic examination, the Veteran 
reported worsening of his disability over the past two years 
with increased neck pain and aching of the legs.  Straight 
leg testing was positive at 45 degrees on the right and 
negative on the left.  Deep tendon reflexes were uniformly 
diminished, but muscle strength was good.  There was some 
dysesthesia on pressure in the left sciatic notch.  X-rays 
showed some narrowing of the L5-S1 interspace and wedging of 
the  thoracic vertebra.  The diagnoses were chronic and acute 
back strain and possible neuroradiculitis secondary to 
herniated nucleus pulposus.  

In September 1990 the Veteran stated that he was experiencing 
worsening back and neck muscle spasms.  

The Veteran reported to a private emergency room in April 
1991 after falling and hitting his head.  He complained of 
neck and upper back discomfort with a pins and needles 
sensation.  X-rays of the cervical spine were negative and 
the diagnosis was a muscle strain.

The Veteran testified in November 1991 that he experienced 
spasms in his legs that caused his left knee to give out.  He 
had previously fallen due to his knee instability and had hit 
his head.  

During VAMC treatment in August 1991 the Veteran reported 
falling and injuring his neck in June but stated that the 
pain had almost resolved.  He complained of low back pain and 
buckling in his left knee.  Strength was diminished in the 
left lower extremity and straight leg raising was positive 
bilaterally.  He was provided back and left knee supports in 
October 1991.

Upon VA examination in June 1995 the Veteran stated that his 
chief complaints were stiffness in the back and neck as well 
as numbness in the legs.  Straight leg raising was 
essentially negative, although the Veteran did complain of 
pain.  He also complained of pain with pressure to the 
sciatic notch and along the course of the sciatic nerve.  
Deep tendon reflexes were absent bilaterally.  

X-rays of the lumbar and cervical spine were unchanged and X-
rays of the right knee showed irregularity and spurring of 
the patella and distal femur.  The diagnoses were 
patellofemoral syndrome of the right knee with early 
degenerative changes.  The Veteran's degenerative changes of 
the knee and back did not explain his widespread symptoms, 
and the examiner concluded that it was probable his back, 
leg, and neck pain was due to fibromyositis.  

A VA neurological examination was conducted in December 1995 
and the Veteran reported low back pain with numbness and pain 
in his legs dating back to active duty service.  An EMG was 
conducted that was returned as incomplete with no evidence of 
peripheral neuropathy.  The diagnosis was degenerative disc 
disease of the lumbar spine. 

During a March 1996 VA examination the Veteran denied any 
injury to his lower extremities until three years prior when 
his left knee gave out and he feel in the street.  He 
complained of occasional swelling and locking of the left 
knee.  He complained of tingling in the legs when sitting.  
Straight leg raising was positive at 75 degrees on the right 
and 70 degrees on the left.  Deep tendon reflexes were absent 
at the knees and only a faint ankle jerk could be elicited on 
the right.  The knees and back were tender over the bilateral 
sciatic nerves.  The diagnoses were degenerative joint 
disease of the lumbar spine manifested by sciatic tenderness 
and degenerative joint disease of the left knee.  

The examiner noted that the Veteran was markedly obese with 
joint deterioration in the left knee secondary to a fall.  It 
was not clear whether the left knee condition was secondary 
to his service-connected back condition.  

In August 1996 the Veteran was diagnosed with lumbalgia and 
sciatic neuralgia by his private physician.  Chiropractic 
treatment was recommended

The Veteran was provided a July 1997 VA examination to assess 
his symptoms of sciatica.  He complained of low back pain and 
spasm with pain, stiffness, and numbness in the legs, as well 
as pain and spasm at the base of the neck.  The diagnoses 
were degenerative disc disease and degenerative joint disease 
of the lumbar spine with L5-S1 radiculopathy and a chronic 
neck strain.  

In December 1997 the Veteran was involved in another motor 
vehicle accident.  He was treated by his private physician 
and complained of neck pain radiating to the left shoulder, 
as well as low back pain and parasthesia into the left leg.  
X-rays of from a private hospital showed vertebral 
subluxations of the lumbar and cervical spines.  A cervical 
CT indicated a right thyroid mass.  The diagnoses were a 
strain/sprain of the cervical and lumbar spine and left 
sciatic neuralgia.  

The Veteran was afforded another VA examination in June 1998.  
He was irritable and uncooperative during the physical 
examination and the examiner noted that the history and 
examination were not satisfactory.  The diagnoses were mild 
compression of the thoracic spine with degenerative joint 
disease and degenerative disc disease of the lumbar spine.  

Records of further VAMC treatment show that the Veteran 
complained of increased joint pains in his low back, neck, 
wrists, elbows, and hands in February 2000.  He also reported 
intermittent right thigh numbness and tingling in July 2000.  

Cervicalgia was diagnosed by a VA physician in January 2001 
after the Veteran reported neck stiffness with arm pain and a 
pins and needle sensation from the forearm to the fingers.  

During an occupational consultation at the VAMC in March 
2001, the Veteran complained of pain in his right elbow down 
to the wrist with numbness in the right hand.  The examiner 
opined that the Veteran could have epicondylitis or carpal 
tunnel syndrome.  

Probable carpal tunnel syndrome of the right wrist was also 
diagnosed at the VAMC in September 2001 after reports of 
similar symptoms.  The Veteran was provided a right wrist 
splint and in April 2002, his splint was found ineffective to 
treat his right carpal tunnel syndrome versus ulnar 
neuropathy.  Following a neurological consultation and EMG in 
April 2002, the Veteran was diagnosed with right carpal 
tunnel syndrome. 

Records of private treatment establish that the Veteran was 
diagnosed in December 2002 with cervical and lumbar pain with 
occasional parasthesia of the right brachial plexus and 
bilateral sciatic nerve pathways.  The Veteran complained of 
numbness and weakness in both legs as well as cold feet.  
Diagnostic images showed degenerative changes to the 
vertebral joints and disks throughout the entire spine. 

Additional results of nerve conduction studies performed at 
the VAMC in October 2003 showed diagnoses of meralgia 
paresthetica on the right with a normal common peroneal nerve 
study on the right.  

In January 2004, the Veteran's VA physician diagnosed an 
acute exacerbation of chronic neck, low back, and knee pain.  
X-rays of the cervical spine showed degenerative changes in 
the lower spine and X-rays of the knees showed mild 
degenerative changes with evidence of an old healed fracture 
of the left fibula.  

The Veteran underwent a VA examination in May 2004.  He 
complained of low back pain as well as numbness in his hands, 
thighs, and feet that had begun a few years prior.  He had 
full muscle strength, but reflexes were diminished 
bilaterally and sensation was decreased on the right thigh.  
Tinel sign was positive bilaterally.  

The examiner found that the Veteran had developed bilateral 
carpal tunnel syndrome , a right lateral cutaneous neuropathy 
of the right thigh, and possible very mild peripheral 
neuropathy.  All of these conditions had developed over the 
last few years and the examiner opined that they were not 
caused by the Veteran's service-connected back disability.  

Upon VA examination of the knees in March 2005, the Veteran 
reported symptoms of pain, weakness, instability, and a 
burning sensation in the right knee only.  He stated that he 
had fallen and injured his knee approximately nine years ago.  
Upon examination, deep tendon reflexes were absent 
bilaterally.  Bilateral degenerative joint disease was 
diagnosed based on X-ray reports of the knees.  The examiner 
found that it was less likely as not that the Veteran's knee 
conditions were due to his service-connected back disability 
as the degenerative joint disease was present in both knees, 
the Veteran had no gait abnormality, and he reported a 
history of knee trauma after service.  

Bilateral Knees 

The March 2005 VA examiner specifically found that it was 
less likely than not that the Veteran's bilateral knee 
conditions were due to his back disability.  The examiner 
noted that the Veteran had no gait abnormality, and that 
degenerative changes were present bilaterally in the knees.  
The examiner's opinion was also based on the Veteran's 
reported history of post-service knee trauma.  

The March 1996 VA examiner also found that the Veteran had 
degenerative joint disease of the left knee as a result of a 
fall.  While the examiner stated that it was unclear whether 
the Veteran's knee condition was secondary to his service-
connected back disability, this opinion is speculative and 
therefore cannot support the Veteran's claim for secondary 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

The Board has also considered the statements of testimony of 
the Veteran, but as a layperson, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board therefore concludes that the evidence is against a 
nexus between the Veteran's degenerative joint disease of the 
knees and his service-connected low back strain.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims, and they are 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Numbness and Pain of the Lower Extremities

The Veteran has consistently complained of numbness and pain 
in his lower extremities beginning several months after his 
February 1978 back injury.  He continued to report lower 
extremity pain and numbness during post-service treatment, 
and was diagnosed with degenerative joint disease of the 
lumbar spine manifested by sciatic tenderness by the March 
1996 VA examiner.  Similarly, his private physician diagnosed 
lumbalgia and sciatic neuralgia in August 1996. 

Although the May 2004 VA examiner diagnosed right thigh 
lateral cutaneous neuropathy not related to the Veteran's 
service-connected back disability, the record contains 
multiple diagnoses of bilateral sciatic nerve impairment 
associated with the Veteran's chronic lumbar strain with 
traumatic arthritis.  He has consistently complained of 
numbness and pain in his lower extremities, and VA 
examinations have noted the diminution or absence of reflexes 
in the lower extremities since June 1984.

Service connection is therefore warranted for bilateral 
lumbar radiculopathy manifested by numbness, pain, and 
diminished reflexes in the lower extremities as secondary to 
service-connected chronic lumbar strain with traumatic 
arthritis.  38 C.F.R. § 3.310(a).



ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.  

Entitlement to service connection for a disability manifested 
by numbness and pain of the lower extremities, namely 
bilateral lumbar radiculopathy, is granted.  




REMAND

The Veteran contends that he has incurred a disability of the 
cervical spine secondary to his service-connected back 
injury.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The record establishes that the Veteran has complained of 
pain in his cervical spine throughout the claims period, with 
two instances of neck pain noted during active duty service.  
At a VA examination in September 1990, the Veteran seemed to 
indicate that neck pain had been present since service.  

To date, the Veteran has not been provided an examination or 
medical opinion in response to his claim for entitlement to 
service connection for a disability of the cervical spine.  
As the record contains evidence of an association between 
degenerative changes of the cervical spine and his service-
connected lumbar spine disability, as well as evidence of 
treatment during service, a VA examination and medical 
opinion are necessary before a decision can be rendered.  

The Veteran reported numbness and pain in his upper 
extremities in April 1991 and December 1997, these symptoms 
were associated with strains of the neck following trauma.  
Hence, the issue of entitlement to service connection for a 
disability manifested by numbness and pain of the upper 
extremities is inextricably intertwined with the issue of 
entitlement to service connected cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any currently 
present cervical spine disability.  The 
claims folders must be made available to 
and be reviewed by the examiner.  

The examiner should review the claims 
folders and perform any necessary tests.  
The examiner should then proffer an 
opinion as to whether  any current 
cervical spine disability is at least as 
likely as not (a 50 percent or better 
probability) related to any disease or 
injury in service, including his February 
1987 fall and back injury.  

The examiner should also determine 
whether any current present cervical 
spine disability is at least as likely as 
not (a 50 percent or better probability) 
related to the Veteran's service-
connected chronic low back strain with 
traumatic arthritis.  

If this question is answered in the 
affirmative, the examiner should provide 
an opinion as to whether any current 
disability of the upper extremities is 
the proximate result of the neck 
disability.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, and that the 
Veteran's reports must be considered.  
The rationale for any opinions should 
also be provided.  

2.  If any benefit sought on appeal 
remains denied, an SSOC should be 
provided to the Veteran and his 
representative who should be afforded 
with an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


